Exhibit 10.9
RESTATED EMPLOYMENT AGREEMENT
     This Restated Employment Agreement (“Agreement”) is made as of the 22nd day
of March, 2010, between TTM TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and KENTON K. ALDER (the “Executive”).
Preliminary Statements:
     A. The Executive serves as President and Chief Executive Officer of the
Company.
     B. The Company wishes to continue to retain the services of the Executive
as President and Chief Executive Officer of the Company, on the terms and
subject to the conditions hereinafter set forth.
     C. The Executive is willing to make his services available to the Company,
on the terms and subject to the conditions hereinafter set forth.
     D. The parties desire to amend and restate that certain Employment
Agreement, dated as of December 31, 2005, between the Company and the Executive
(the “Existing Agreement”).
Agreement:
     NOW THEREFORE, in consideration of (i) the Executive’s employment and
continued employment with the Company, (ii) the compensation paid to the
Executive and the benefits provided to the Executive in connection with such
employment, and (iii) the Executive’s use of the equipment, supplies, facilities
and other resources of the Company and its Subsidiaries and Affiliates, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
     1. Interpretation of this Agreement.
          (a) Defined Terms. As used herein, the following terms when used in
this Agreement have the meanings set forth below:
          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.
          “Base Salary” shall have the meaning given to it under §2(b) below.
          “Board” means the Board of Directors of the Company.
          “Cause” means any of the following: (i) the charging or indictment of
the Executive or the Executive’s conviction of, or entry of a plea of no contest
with respect to, any felony or any crime involving moral turpitude; (ii) the
commission by the Executive of any other material act of fraud or intentional
dishonesty with respect to the Company or any of its Subsidiaries or Affiliates;
(iii) a material breach by the Executive of his fiduciary duties to the Company
or any of its Subsidiaries. including the commission by the Executive of an act
of fraud or embezzlement against the Company or any of its Subsidiaries or
Affiliates; (iv) failure by the Executive to perform in a material manner his
properly assigned duties after at least one written warning specifically
advising him of such failure and providing him with l0 days to resume
performance in accordance with his assigned duties; (v) any breach by the
Executive of any of the material terms of (A) this Agreement (including without
limitation §§3, 4, 5, 6 or 7 hereof), or (B) any other agreement between the
Company and the Executive; (vi) the association, directly or indirectly, of the
Executive, for his profit or financial benefit, with any person, firm,
partnership, association, entity or corporation that competes, in any material
way, with the Company; (vii) the disclosing or using of any material Company
Information at any time by the Executive; or (viii) any material breach of a
Company

 



--------------------------------------------------------------------------------



 



policy. Notwithstanding any provision of this Agreement which may be to the
contrary, (x) the Executive will not be deemed to have been terminated for Cause
unless and until there is delivered to him a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board (excluding the Executive if he is a member of the Board) at a meeting
of the Board (after reasonable notice to the Executive and an opportunity for
the Executive to be heard before the Board), finding that in the opinion of the
Board the Executive was guilty of conduct set forth above in the preceding
sentence and specifying the particulars thereof in reasonable detail and (y) if
the Company so requests in the notice referred to in the immediately preceding
parenthetical phrase, the Executive shall not enter upon the premises of the
Company or any of its Subsidiaries or Affiliates unless and until the Board
shall have determined not to terminate the Executive’s employment for Cause (and
during such period the Executive shall continue to be entitled to receive his
compensation and benefits hereunder).
          “Change in Control” means the consummation of any of the following
transactions:
               (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state of the Company’s incorporation or a transaction in which 50% or
more of the surviving entity’s outstanding voting stock following the
transaction is held by holders who held 50% or more of the Company’s outstanding
voting stock prior to such transaction; or
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; or
               (iii) any reverse merger in which the Company is the surviving
entity, but in which 50% or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger; or
               (iv) the acquisition by any person (or entity), directly or
indirectly, of 50% or more of the combined voting power of the outstanding
shares of Common Stock.
          “Common Stock” means the Company’s authorized common stock, $.001 par
value.
          “Company” shall have the meaning given to it in the first sentence of
this Agreement.
          “Company Information” means Confidential Information and Trade
Secrets.
          “Confidential Information” means confidential data and confidential
information relating to the business of the Company or any of its Subsidiaries
or Affiliates (which does not rise to the status of a Trade Secret under
applicable law) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through his employment with the
Company and which has economic value, actual or potential, to the Company or any
of its Subsidiaries or Affiliates and is not generally known to the competitors
of the Company or any of its Subsidiaries or Affiliates. Confidential
Information does not include any data or information that (i) is publicly
disclosed by law or in response to an order of a court of competent jurisdiction
or governmental agency, (ii) becomes publicly available through no fault of the
Executive, (iii) becomes known to the Executive from a source outside the scope
of his employment with the Company and its Subsidiaries not known to the
Executive to be bound by a confidentiality agreement with respect to such
information or (iv) has been published in a form generally available to the
public prior to the date the Executive proposes to disclose or use such
information. Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
          “Disability” means the Executive becomes incapacitated due to physical
or mental illness and, in the good faith determination of the Board, is unable
to perform his assigned duties and responsibilities and such condition
continues, or, in the opinion of a physician selected by the Board, is

2



--------------------------------------------------------------------------------



 



reasonably likely to continue, for six consecutive months or for periods
aggregating six months during any twelve-month period.
          “Employment Period” shall have the meaning given to it in §2(a) below.
          “Executive” shall have the meaning given to it in the first sentence
of this Agreement.
          “Good Reason” means, without the Executive’s express written consent,
(i) a materially adverse alteration in the nature or status of the Executive’s
responsibilities (excluding any isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company within 14 days of
receipt of written notice thereof from the Executive), (ii) a reduction by the
Company in the Executive’s annual base salary without the Executive’s consent,
(iii) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by him under any of the
Company’s retirement, life insurance, medical, dental, accident or disability
plans in which he is participating as of the date of this Agreement (or, in the
event of the Executive’s resignation at any time following the occurrence of a
Change in Control, as of the time immediately preceding such Change in Control),
or the taking of any action by the Company which would directly or indirectly
materially reduce such benefits, taken as a whole or (iv) a breach by the
Company of any of the material terms of this Agreement (excluding any breach
that is remedied by the Company within 14 days of receipt of written notice
thereof from the Executive).
          “Notice of Termination” shall have the meaning given to it in §2(a)
below.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity (or any
department, agency or political subdivision thereof).
          “Restricted Stock” means Common Stock issued by the Company with
vesting restrictions and subject to an award agreement pursuant to a stock plan
of the Company.
          “RSUs” mean restricted stock units granted by the Company pursuant to
which the Company has agreed to issue Common Stock upon the satisfaction of
vesting and/or other conditions, which RSUs are subject to an award agreement
pursuant to a stock plan of the Company.
          “Severance Period” means the period for which the Company is required
to make payments under §2(d) below.
          “Subsidiary” when used with respect to any Person means any other
Person, whether incorporated or unincorporated, of which (i) more than 50% of
the securities or other ownership interests or (ii) securities or other
interests having by their terms ordinary voting power to elect more than 50% of
the board of directors or others performing similar functions with respect to
such corporation or other organization, is directly owned or controlled by such
Person or by any one or more of its Subsidiaries.
          “Target Bonus” means an amount equal to the annual bonus that the
Executive would have been eligible to receive for the Company’s fiscal year in
which the Executive’s employment terminates, assuming the achievement of 100% of
the performance target level(s) associated with such bonus.
          “Termination Date” shall have the meaning given to it in §2(a) below.
          “Trade Secrets” means information of the Company or any of its
Subsidiaries or Affiliates including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, financial data,
financial plans, product or service plans or lists of actual or potential
customers or suppliers which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its

3



--------------------------------------------------------------------------------



 



disclosure or use, and (ii) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.
          (b) Interpretation. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole, as the same
from time to time may be amended or supplemented and not any particular section,
paragraph, subparagraph or clause contained in this Agreement. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in
masculine, feminine or neuter gender shall include the masculine, feminine and
the neuter.
     2. Employment.
          (a) Duration. The Company agrees to employ the Executive and the
Executive accepts such employment for the period beginning on the date hereof
and ending on the third anniversary of the date hereof, unless sooner terminated
as hereinafter set forth; provided, however, that the term of this Agreement
automatically shall be renewed for one additional year effective as of each
anniversary of the date hereof beginning with the third anniversary, unless
either the Company or the Executive provides written notice to the other that
the term of this Agreement shall terminate on the upcoming anniversary of the
date hereof, provided such notice is received by the receiving party not less
than ninety (90) days prior to the intended date of termination and provided
further that the Company shall not be entitled to deliver to the Executive such
notice within sixty (60) days prior to a Change in Control. If this Agreement is
terminated prior to the third anniversary of the date hereof (or any automatic
renewal period), the Executive’s employment shall end on (i) the date specified
in a Notice of Termination given by the Executive in connection with his
resignation (which, (A) in the case of resignation for Good Reason shall be not
less than 30 days from the date such Notice of Termination is given and (B) in
the case of resignation for any other reason, shall not be less than 90 days
from the date such Notice of Termination is given), (iii) the date on which the
Executive’s employment is terminated for Cause, (iv) the date specified in a
Notice of Termination given by the Company at any time stating that the Board
has determined that the Executive shall be terminated without Cause (termination
pursuant to this clause (iv) is sometimes referred to in this Agreement as
“termination without Cause”), (v) the date of the Executive’s death, or (vi) the
date specified in a Notice of Termination given by the Company in connection
with a termination of the Executive’s employment by reason of his Disability;
For purposes of this Agreement, the term “Employment Period” shall mean such
period of employment and the term “Termination Date” shall mean the date on
which the Executive’s employment with the Company is terminated for any reason.
Subject to the last sentence contained in the definition of “Cause,” above, any
purported termination of the Executive’s employment by the Company or by the
Executive shall be communicated by written Notice of Termination to the other
party hereto in accordance with §8 below, which notice shall indicate the
specific termination provision in this §2(a) relied upon (and, in the case of
the Executive’s resignation for Good Reason, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment for Good Reason) (a “Notice of Termination”).
          (b) Salary and Benefits. During the Employment Period, in
consideration for the Executive agreeing to devote his full business time and
attention to the affairs of the Company, the Company will pay the Executive a
base salary at the rate of $605,000 per annum or at such higher rate as the
Board designates in its sole discretion from time to time (“Base Salary”),
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes. In addition to the Base
Salary payable to Executive pursuant to this §2(b), the Executive will be
entitled to the following benefits during the Employment Period:
               (i) the Executive will be entitled to participate in all medical
and hospitalization, group life insurance, and any and all other fringe benefit
plans as are from time to time provided by the Company to its executives;
               (ii) the Executive will be entitled to a maximum of four weeks
paid vacation each year (paid an Executive’s base salary), accrued up to a
maximum cap of 320 hours, after

4



--------------------------------------------------------------------------------



 



               which Executive shall not accrue any additional vacation until
Executive takes vacation; provided, however, that in no event may a vacation be
taken at a time when to do so could, in the reasonable judgment of the Chairman
of the Board, adversely affect the business of the Company and its Subsidiaries;
and
               (iii) the Executive will be entitled to reimbursement for
reasonable business expenses (excluding commuting expenses) incurred by the
Executive (subject to submission of appropriate substantiation by the
Executive).
The Executive’s accrual of or participation in plans providing for benefits will
cease on the Termination Date, and the Executive will be entitled to accrued
benefits pursuant to such plans only as provided in such plans or as required by
law; provided, however, that the Executive will receive, in addition to his
severance pay pursuant to §2(d) below, the amount of any accrued benefits in
respect of vacation, holiday, sick leave, or other leave unused as of the
Termination Date.
          (c) Services. During the Employment Period, the Executive will serve
as the President and Chief Executive Officer of the Company and shall have the
normal duties, responsibilities and authority of such office, subject to the
power of the Chairman of the Board to reasonably expand or reasonably limit such
duties, responsibilities and authority and to override actions of the Executive.
The Executive shall serve on the Board for so long as the Executive is President
and Chief Executive Officer of the Company. The Executive will devote his best
efforts and substantially all of his business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity) to the
business of the Company and its Subsidiaries, and shall perform the duties and
carry out the responsibilities assigned to him, to the best of his ability, in a
diligent, trustworthy, businesslike and efficient manner for the purpose of
advancing the business of the Company and its Subsidiaries. The Executive shall
use his best efforts to comply with all material applicable laws, rules and
regulations relating to the conduct and operation of the business of the Company
and its Subsidiaries and will comply with all material policies and procedures
adopted by the Board, as in effect from time to time, to govern the operations
of the Company and its Subsidiaries.
          (d) Severance Pay.
               (i) In the event that the Executive’s employment is terminated
(A) by the Company without Cause at any time other than in connection with a
Change in Control as described in §2(d)(ii), or (B) by the Executive for Good
Reason at any time other than in connection with a Change in Control as
described in §2(d)(ii), the Company shall pay to the Executive, as severance
pay, within 15 calendar days after the period for revocation of the release
referenced in §2(d)(iv) below has lapsed, the lump sum amount in cash equal to
two times the sum of (1) the Executive’s Base Salary, plus (2) the Executive’s
Target Bonus.
               (ii) In the event that the Executive’s employment is terminated
(A) by the Company without Cause within 60 days prior to, or within one year
after, the occurrence of a Change in Control, or (B) by the Executive for Good
Reason within 60 days prior to, or within one year after, the occurrence of a
Change in Control, the Company shall pay to the Executive, as severance pay,
within 15 calendar days after the period for revocation of the release
referenced in §2(d)(iv) below has lapsed, the lump sum amount in cash equal to
three times the sum of (1) the Executive’s Base Salary, plus (2) the Executive’s
Target Bonus.
               (iii) In the event that the Executive’s employment is terminated
as described in §2(d)(ii), if any Company stock options held by the Executive
are assumed by the surviving entity in connection with such Change in Control,
the vesting of any and all such assumed options held by the Executive shall be
accelerated so that all unexpired options then held by the Executive shall be
fully vested and exercisable immediately upon such termination.
               (a) In the event that the Executive’s employment is terminated as
described in §2(d)(ii), if any Restricted Stock or RSUs held by the Executive
are assumed by the surviving

5



--------------------------------------------------------------------------------



 



entity in connection with a Change in Control, vesting of any and all assumed
Restricted Stock and RSUs held by the Executive shall be accelerated so that all
Restricted Stock and RSUs then held by the Executive shall be fully vested and
exercisable immediately upon the such termination.
               (iv) In no event shall termination of the Executive’s employment
for any other reason (including upon or following the expiration of this
Agreement on the third anniversary hereof or any extension date) entitle the
Executive to severance pay or benefits from the Company or any of its
Subsidiaries or Affiliates.
               (iv) The Executive’s right to receive, and the Company’s
obligation to pay and provide, any of the payments and benefits provided for in
this §2(d) shall be subject to (A) the Executive’s compliance with, and
observance of, all of the Executive’s obligations under this Agreement that
continue beyond the Termination Date and (B) the Executive’s execution, delivery
and non-revocation of, and performance under, a release in favor of the Company
and its Affiliates and Subsidiaries in the form attached hereto as Exhibit A (as
such form may be modified by the Company so as to comply with all applicable
laws as then in effect) within thirty (30) days of the Termination Date.
          (e) Incentive Compensation. During the Employment Period, the
Executive shall be entitled to receive incentive compensation with respect to
each fiscal year of the Company pursuant to the terms of the Company’s annual
incentive compensation plan, as approved, in good faith, by the Board.
     3. Nondisclosure. During the Employment Period and during the periods
described in the last sentence of this §3, the Executive (a) will receive and
hold all Company Information in trust and in strictest confidence, (b) will use
commercially reasonable efforts to protect the Company Information from
disclosure, and (c) except as required by the Executive’s duties in the course
of his employment by the Company, will not, directly or indirectly, use,
disseminate or otherwise disclose any Company Information to any third party
without the prior written consent of the Company, which may be withheld in the
Company’s absolute discretion. The provisions of this §3 shall survive the
termination of the Executive’s employment with respect to Confidential
Information, for so long as any such information remains confidential through no
breach of these obligations by Executive or until it becomes known by the
general public, and with respect to Trade Secrets, for so long as any such
information qualifies as a Trade Secret under applicable law.
     4. Books and Records. All books, records, reports, writings, notes,
notebooks, computer programs, sketches, drawings, blueprints, prototypes,
formulas, photographs, negatives, models, equipment, chemicals, reproductions,
proposals, flow sheets, supply contracts, customer lists and other documents
and/or things relating in any manner to the business of the Company (including
but not limited to any of the same embodying or relating to any Company
Information), whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
not be copied, duplicated, replicated, transformed, modified or removed from the
premises of the Company except pursuant to the business of the Company and its
Subsidiaries and shall be returned immediately to the Company on termination of
the Executive’s employment hereunder or on the Company’s request at any time.
     5. Inventions and Patents. Subject to California Labor Code Section 2870,
et seq., the Executive agrees that all inventions, innovations or improvements
in the Company’s (or any of its Subsidiaries’) method of conducting its business
(including new contributions, improvements, ideas and discoveries, whether
patentable or not) conceived or made by him during his employment with the
Company, solely or jointly with others belong to the Company, provided that this
section shall not apply to an invention that the Executive developed entirely on
his own time without using the Company’s equipment, supplies, facilities, or
trade secret information, except for those inventions that either: (i) relate at
the time of conception or reduction to practice of the invention to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (ii) result from any work performed

6



--------------------------------------------------------------------------------



 



by the Executive for the Company. Further, the Executive will promptly disclose
such inventions, innovations or improvements (whether made solely by Executive
or jointly with others during the term of his employment) to the Board and shall
perform all actions reasonably requested by the Board to establish and confirm
the Company’s ownership of said inventions, innovations or improvements,
including, but not limited to the execution of assignments and/or patent
applications.
     6. Other Businesses. During the Employment Period, the Executive shall not,
except with the express consent of the Board (which may be withheld in the
Board’s absolute discretion), become engaged in, render services for, or permit
his name to be used in connection with, any business other than the business of
the Company and its Subsidiaries and Affiliates nor shall the Executive serve on
the board of directors of any other business, trade association, organization or
entity (whether public or private).
     7. Non-Competition; Nonsolicitation and Noninterference.
          (a) Non-Competition. The Executive acknowledges that there is a
worldwide market for the products of the Company and its Subsidiaries, that the
Company and its Subsidiaries engage in one or more facets of their respective
businesses throughout the world, and that the Company and its Subsidiaries
compete with other Persons in the business of the Company and its Subsidiaries
located in jurisdictions throughout the world, including, without limitation,
the territorial United States. During the Employment Period and for a period of
12 months thereafter or the Severance Period, whichever is longer, the Executive
agrees that he will not, directly or indirectly, engage in or have any interest
in any sole proprietorship, partnership, corporation, limited liability company
or business or any other Person (other than the Company and its Subsidiaries),
whether as an employee, officer, director, partner, agent, security holder,
consultant or otherwise, that directly or indirectly is engaged in any business
in which the Company or any of its Subsidiaries is then engaged, in the
territorial United States; provided, however, that (i) the provisions of this
§7(a) shall not apply in the event that the Employment Period is terminated by
reason of the expiration of this Agreement on the third anniversary hereof or
any extension date agreed to by the Executive and the Company, and (ii) nothing
herein shall be deemed to prevent the Executive from acquiring through market
purchases and owning, solely as an investment, less than one percent in the
aggregate of the equity securities of any class of any issuer whose shares are
registered under Section 12(b) or 12(g) of the Securities Exchange Act, and are
listed or admitted for trading on any United States national securities exchange
or are quoted on the National Association of Securities Dealers Automated
Quotations System, or any similar system of automated dissemination of
quotations of securities prices in common use, so long as he is not a member of
any “control group” (within the meaning of the rules and regulations of the
United States Securities and Exchange Commission).
          (b) Nonsolicitation. During the Employment Period and for a period of
12 months thereafter or the Severance Period, whichever is longer, the Executive
will not, directly or indirectly, (i) solicit for employment or employ or engage
as an agent or independent contractor (or attempt to solicit for employment or
employ or engage as an agent or independent contractor), for himself or on
behalf of any Person (other than the Company or any of its Subsidiaries), any
employee, agent or independent contractor of the Company or any of its
Subsidiaries or any Person who was an employee, agent or independent contractor
of the Company or any of its Subsidiaries at any time during the one-year period
preceding the later of (A) the date of this Agreement and (B) the date of such
solicitation, employment, engagement or attempted solicitation, employment or
engagement, (ii) encourage any such employee to leave his or her employment with
the Company or any of its Subsidiaries or (iii) encourage any such agent or
independent contractor to terminate his, her or its engagement with the Company
or any of its Subsidiaries.
          (c) Noninterference. During the Employment Period and for a period of
12 months thereafter or the Severance Period, whichever is longer, the Executive
will not induce or attempt to induce any customer, licensee, licensor or other
business relation of the Company or any of its Subsidiaries or Affiliates to
cease doing business with them, or in any way interfere with the relationship
between such customer, licensee, licensor or other business relation of the
Company or any of its Subsidiaries or Affiliates.

7



--------------------------------------------------------------------------------



 



          (d) Reasonableness. The Executive acknowledges and agrees that the
covenants provided for in this §7 are reasonable and necessary in terms of time,
area and line of business to protect the legitimate business interests of the
Company and its Subsidiaries, which include their respective interests in
protecting their (i) valuable confidential business information, (ii)
substantial relationships with customers throughout such geographical area and
(iii) customer goodwill associated with their ongoing business. To the extent
that any of the covenants provided for in this §7 may later be deemed by a court
to be too broad to be enforced with respect to its duration or with respect to
any particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision. The provision
as modified shall then be enforced. Further, to the extent a court issues an
injunctive relief under this Section 9 of the Agreement, the covenant shall be
extended by the period of time from the date of the violation of the covenants
herein until the issuance of the injunctive relief.
     8. Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then five business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
     If to the Executive:
Kenton K. Alder
3080 North 1400 East
North Logan, UT 84341
Fax: (435) 752-2260
     If to the Company:
TTM Technologies, Inc.
2630 South Harbor Boulevard
Santa Ana, CA 92704
Attention: Chief Financial Officer
Tel: (714) 327-3000
Fax: (714) 241-1668
     With copies to:
Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, AZ 85016
Attention: Bruce E. Macdonough
Tel: (602) 445-8305
Fax: (602) 445-8618
email: macdonoughb@gtlaw.com
Either party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party hereto may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.
     9. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is

8



--------------------------------------------------------------------------------



 



held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
     10. Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     11. Counterparts. This Agreement may be executed on separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Any telecopied signature shall be deemed
a manually executed and delivered original.
     12. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive and the Company and their
respective successors and assigns (and, in the case of the Executive, heirs and
personal representatives), except that Executive may not assign any of his
rights or delegate any of his obligations hereunder.
     13. Damages. Nothing contained herein shall be construed to prevent either
party hereto from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or for the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs, fees (including
reasonable attorneys’ fees) and expenses of the other party.
     14. Equitable Remedies. The Executive acknowledges and agrees that the
Company would not have an adequate remedy at law in the event any of the
provisions of §§3, 4, 5, 6 and 7 of this Agreement are not performed in
accordance with their specific terms or are breached. Accordingly, the Executive
agrees that the Company shall be entitled to an injunction or injunctions to
prevent breaches of §§3, 4, 5, 6 and 7 of this Agreement and to enforce
specifically the terms and provisions thereof in any action instituted in any
court of competent jurisdiction, in addition to any other remedies that may be
available to it.
     15. Choice of Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to conflicts
of laws principles thereof and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of said
state. By execution and delivery of this Agreement, each party irrevocably
submits to the personal and non-exclusive jurisdiction of any federal or state
court of competent jurisdiction located in the City of Santa Ana, Orange County,
State of California, for himself or itself to enforce this Agreement. Each party
agrees that venue would be proper in any of such courts, and hereby waives any
objection that any such court is an improper or inconvenient forum for the
resolution of any such action. The parties further agree that the mailing by
certified or registered mail, return receipt requested, to the addresses
specified for notice in this Agreement, of any process or summons required by
any such court shall constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by statute
or rule of court. Notwithstanding the foregoing, the request by the Company for
preliminary or permanent injunctive relief, whether prohibitive or mandatory,
may be adjudicated in any jurisdiction where the Executive is subject to
personal jurisdiction and where venue is proper.
     16. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
     17. Amendments and Waivers. No provision of this Agreement may be amended
or waived without the prior written consent of the parties hereto.

9



--------------------------------------------------------------------------------



 



     18. Business Days. Whenever the terms of this Agreement call for the
performance of a specific act on a specified date, which date falls on a
Saturday, Sunday or legal holiday, the date for the performance of such act
shall be postponed to the next succeeding regular business day following such
Saturday, Sunday or legal holiday.
     19. No Third Party Beneficiary. Except for the parties to this Agreement
and their respective successors and assigns, nothing expressed or implied in
this Agreement is intended, or will be construed, to confer upon or give any
person other than the parties hereto and their respective successors and assigns
any rights or remedies under or by reason of this Agreement.
     20. Survival. Sections 3, 4 and 5, 7 through 19 (inclusive), this §20 and
§21 shall survive and continue in full force and in accordance with their terms
notwithstanding any termination of the Employment Period.
     21. Dispute Resolution. If the parties should have a material dispute
arising out of or relating to this Agreement or the parties’ respective rights
and duties hereunder, then the parties will resolve such dispute in the
following manner: (a) either party may at any time deliver to the other a
written dispute notice setting forth a brief description of the issue for which
such notice initiates the dispute resolution mechanism contemplated by this §21,
(b) during the 30 day period following the delivery of the notice described in
clause (a) above, appropriate representatives of the various parties will meet
and seek to resolve the disputed issue through negotiation, (c) if
representatives of the parties are unable to resolve the disputed issue through
negotiation, then within 10 days after the period described in clause (b) above,
the parties will refer the issue (to the exclusion of a court of law) to final
and binding arbitration in Santa Ana, California in accordance with the then
existing rules (the “Rules”) of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof; provided, however, that the law applicable to
any controversy shall be the law of the State of California, regardless of
principles of conflicts of laws. In any arbitration pursuant to this Agreement,
(x) discovery shall be allowed and governed by the California Code of Civil
Procedure and (y) the award or decision shall be rendered by a majority of the
members of a Board of Arbitration consisting of three members, one of whom shall
be appointed by the Executive, one of whom shall be appointed by the Company and
the third of whom shall be the chairman of the panel and be appointed by mutual
agreement of said two party-appointed arbitrators. In the event of failure of
said two arbitrators to agree within 30 days after the commencement of the
arbitration proceeding upon the appointment of the third arbitrator, the third
arbitrator shall be appointed by the AAA in accordance with the Rules. In the
event that either party shall fail to appoint an arbitrator within 10 days after
the commencement of the arbitration proceedings, such arbitrator and the third
arbitrator shall be appointed by the AAA in accordance with the Rules. Nothing
set forth above shall be interpreted to prevent the parties from agreeing in
writing to submit any dispute to a single arbitrator in lieu of a three member
Board of Arbitration. Upon the completion of the selection of the Board of
Arbitration (or if the parties agree otherwise in writing, a single arbitrator),
an award or decision shall be rendered within no more than 30 days.
Notwithstanding the foregoing, the request by either party for preliminary or
permanent injunctive relief, whether prohibitive or mandatory, shall not be
subject to arbitration and may be adjudicated only by the courts permitted under
§15 above.
     22. Other Terms Relating to Section 409A.
          (a) Except as provided in §22(b), amounts payable under this Agreement
following Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis or as reimbursement of expenses, will
be paid as promptly as practicable after such a termination of employment and,
in any event, within 2 1/2 months after the end of the year in which employment
terminates and amounts payable as reimbursements of expenses to the Executive
must be made on or before the last day of the calendar year following the
calendar year in which such expense was incurred.
          (b) Anything in this Agreement to the contrary notwithstanding, if
(i) on the date of termination of Executive’s employment with the Company or a
subsidiary, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section

10



--------------------------------------------------------------------------------



 



409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”)), (ii) if
Executive is determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (iii) the payments exceed the amounts
permitted to be paid pursuant to Treasury Regulations section
1.409A-1(b)(9)(iii) and (iv) such delay is required to avoid the imposition of
the tax set forth in Section 409A(a)(1) of the Code, as a result of such
termination, the Executive would receive any payment that, absent the
application of this Section 9(b), would be subject to interest and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(2)(B)(i) of the Code, then no such payment shall be
payable prior to the date that is the earliest of (A) six months after the
Executive’s termination date, (B) the Executive’s death or (C) such other date
as will cause such payment not to be subject to such interest and additional tax
(with a catch-up payment equal to the sum of all amounts that have been delayed
to be made as of the date of the initial payment).
          (c) It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
          (d) A termination of employment under this Agreement shall be deemed
to occur only in circumstances that would constitute a separation from service
for purposes of Treasury Regulations section 1.409A-1(h)(1)(ii).
          (e) Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year above written.

            TTM TECHNOLOGIES, INC.
      By:           Robert E. Klatell, Chairman of the Board           

                       KENTON K. ALDER             

12



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
[DATE]
Kenton K. Alder
[ADDRESS]
[CITY], [STATE] [ZIP]
Dear Mr. Alder:
     Reference is made to the Restated Employment Agreement between the Company
and you dated as of March ___, 2010. This letter serves to document our mutual
understanding regarding the terms of your severance payments, and a full release
of any and all actual or potential claims relating to periods prior to the date
that this letter becomes effective.
     Provided that you execute this letter (including attachments A&B) prior to
the expiration of twenty-two (22) days after the date hereof and you do not
subsequently revoke this letter in accordance with the provisions on revocation
set forth on Attachment B hereto, we shall, as severance pay, pay you the lump
sum amount of $___, subject to applicable withholdings, with no further benefit
accrual. As provided in the Employment Agreement, our obligation to pay you such
severance is subject to your continued compliance with, and observance of, all
of your obligations under the Employment Agreement which continue beyond the
date on which your employment with the Company terminated.
     We look forward to working with you on a smooth transition of your
responsibilities to others. We all appreciate your past efforts on behalf of the
Company and will be happy to help you implement your future plans.
     Please understand that Execution of the letter and its attachments and
compliance with the letter and its attachments shall not be considered as an
admission by you or the Company of any liability whatsoever; or as an admission
by the Company of any violation of your rights or of any other person or of any
order, law, statute, or duty; or as an admission by you of any violation of
rights of the Company or of any other person or of any order, law, statute or
duty.
     As a condition precedent to the receipt of consideration under the letter
and its attachments, you are required to return all items of Company property
that you have in my possession or over which you have control, including, but
not limited to, any equipment belonging to the Company, all code and computer
programs, and information of whatever nature, as well as any other materials,
keys, pass codes, access cards, credit cards, computers, cellular telephones,
facsimile machines, copiers, phones, documents or information, including, but
not limited to, trade Secrets or Confidential Information in your possession or
control. Further, you shall not retain copies thereof, including electronic
copies and represent that you have not destroyed information or documents
belonging to the Company, except for documents routinely deleted, copies of
which have already been provided to the Company.
     You are to maintain the terms of the letter and its attachments as
confidential and neither you, nor any person or entity acting on your behalf,
shall disclose any such terms of the letter and its attachments to any third
party, without the written consent of Employer, unless and only to the extent
that (a) such disclosure is required by law, or (b) such terms become generally
available to the public without any breach of the letter and its attachments by
you: provided, however, that you may disclose the terms of the letter and its
attachments to your legal, business and financial advisors, but not only to the
extent such disclosure is necessary for such persons to render professional
services in connection therewith, and provided that prior to disclosure to any
such persons, such persons shall be furnished a copy of this Section of this
Attachment A and shall agree to be bound hereby for the benefit of the Company.

 



--------------------------------------------------------------------------------



 



Very Truly Yours,
Agreed and accepted:

                      KENTON K. ALDER       TTM TECHNOLOGIES, INC.    
 
                   
Date: 
          By:         
 
 
       
 
   
 
          Title:         
 
           
 
   
 
          Date:         
 
           
 
   

Exhibit A-2



--------------------------------------------------------------------------------



 



ATTACHMENT A: RELEASE AND COVENANT NOT TO SUE
1. Release. I, Kenton K. Alder, do hereby release and discharge TTM
Technologies, Inc., its affiliates and subsidiaries, and each of their
stockholders, officers, directors, members, managers, partners, employees,
representatives, agents and affiliates (collectively, the “Employer Affiliates”,
and each an “Employer Affiliate”) from any and all claims, demands or
liabilities whatsoever, whether known or unknown or suspected to exist by me,
which I ever had or may now have against any Employer Affiliate, from the
beginning of time to the Effective Date of the letter (including its
attachments), including, without limitation, any claims, demands or liabilities
in connection with my employment, including wrongful termination, constructive
discharge, breach of express or implied contract, unpaid wages, benefits,
attorneys fees or pursuant to any federal, state, or local employment laws,
regulations, or executive orders prohibiting inter alia, age, race, color, sex,
national origin, religion, handicap, veteran status, and disability
discrimination, including, without limitation, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Employee Retirement
Income Security Act of 1974, the California Fair Employment and Housing Act, the
Prudence Kay Poppink Act, the California Family Rights Act, the Fair Labor
Standards Act, any state statute relating to employee benefits or pensions, and
the Americans with Disabilities Act of 1990. This Release does not waive rights
or claims that may arise after the Effective Date. I fully understand that if
any fact with respect to which this Release is executed is found hereafter to be
other than or different from the facts in that connection believed by me to be
true, I expressly accept and assume the risk of such possible difference in fact
and agree that the release set forth herein shall be and remain effective
notwithstanding such difference in fact. I acknowledge and agree that no
consideration other than as provided for by the letter to which this release is
an attachment has been or will be paid or furnished by any Employer Affiliate.
2. Covenant Not to Sue. I covenant and agree never, individually or with any
person or in any way, to commence, aid in any way, prosecute or cause or permit
to be commenced or prosecuted against any Employer Affiliate any action or other
proceeding, including, without limitation, an arbitration or other alternative
dispute resolution procedure, based upon any claim, demand, cause of action,
obligation, damage, or liability that is the subject of this letter (including
its attachments). I represent and agree that I have not and will not make or
file or cause to be made or filed any claim, charge, allegation, or complaint,
whether formal, informal, or anonymous, with any governmental agency, department
or division, whether federal, state or local, relating to any Employer Affiliate
in any manner, including without limitation, any Employer Affiliate’s business
or employment practices. I waive any right to monetary recovery should any
administrative or governmental agency or entity pursue any claim on my behalf.
3. Waiver. I acknowledge that California Civil Code § 1542 states:

      A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.

Notwithstanding California Civil Code § 1542, I enter into this full waiver and
release as set forth above and waive all rights or defenses under § 1542 of the
California Civil Code.
4. Indemnification. I agree to indemnify and hold each Employer Affiliate
harmless from and against any and all claims, including each Employer
Affiliate’s court costs and attorneys’ fees, arising from or in connection with
any claim, action, or other proceeding made, brought, or prosecuted, or caused
or permitted to be commenced or prosecuted, by me, my successor(s), or assign(s)
contrary to the provisions of the letter (including its attachments). It is
further agreed that the letter (including its attachments) shall be deemed
breached and a cause of action accrued thereon immediately upon the commencement
of any action contrary to the letter (including the attachments), and in any
such action the letter (including its attachments) may be pleaded by the
Employer Affiliates, or any of them, both as a defense and as a counterclaim or
cross-claim in such action.

Exhibit A-3



--------------------------------------------------------------------------------



 



5. Important General Provisions. If any provisions of the letter (including its
attachments) is held to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the validity
and enforceability of the other provisions thereof, and the provision held to be
invalid or unenforceable shall be enforced as nearly as possible according to
its original terms and intent to eliminate such invalidity or unenforceability.
The provisions hereof shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, both substantive and
remedial. The undersigned hereby waives trial by jury in any judicial proceeding
involving, directly or indirectly, any matter (whether in tort, contract or
otherwise) in any way arising out of, related to, or connected hereto or the
relationship established under the letter (including its attachments).
5. Right to Consult Attorney. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED, IN
WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THE LETTER (INCLUDING
ITS ATTACHMENTS).

                  Kenton K. Alder    
 
       
Date:
       
 
 
 
   

Exhibit A-4



--------------------------------------------------------------------------------



 



ATTACHMENT B:
WAIVER OF CLAIMS UNDER OLDER WORKERS’ BENEFIT PROTECTION ACT
PURSUANT TO THE OLDER WORKERS BENEFIT PROTECTION ACT (OWBPA), WHICH APPLIES TO
THE WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
UNDERSIGNED STATES THAT HE HAS HAD A PERIOD OF 21 CALENDAR DAYS FROM THE DATE HE
WAS PRESENTED WITH THE LETTER (INCLUDING ITS ATTACHMENTS) ([INSERT DATE]) WITHIN
WHICH TO CONSIDER THE LETTER (INCLUDING ITS ATTACHMENTS) AND HIS DECISION TO
EXECUTE THE SAME, THAT HE HAS CAREFULLY READ THE LETTER (INCLUDING ITS
ATTACHMENTS), THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY, THAT HE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY
PROMISES MADE TO HIM TO SIGN THE RELEASE SET FORTH ON ATTACHMENT A ARE THOSE
STATED IN THE LETTER (INCLUDING ITS ATTACHMENTS), AND THAT THE UNDERSIGNED IS
SIGNING VOLUNTARILY WITH THE FULL INTENT OF RELEASING THE EMPLOYER AFFILIATES OF
ALL CLAIMS.
THE UNDERSIGNED SHALL HAVE A PERIOD OF SEVEN CALENDAR DAYS FOLLOWING HIS
EXECUTION OF THE LETTER (INCLUDING ITS ATTACHMENTS) TO REVOKE THE LETTER (AND
ITS ATTACHMENTS). THE LETTER (AND ITS ATTACHMENTS), INCLUDING THE OBLIGATION TO
PAY SEVERANCE, SHALL NOT BECOME EFFECTIVE IF THE UNDERSIGNED TIMELY EXERCISES
THIS RIGHT OF REVOCATION. TO BE EFFECTIVE, ANY SUCH NOTICE OF REVOCATION MUST BE
IN WRITING, AND MUST BE RECEIVED WITHIN SAID SEVEN-DAY PERIOD. THE LETTER (AND
ITS ATTACHMENTS) SHALL BECOME EFFECTIVE UPON EXPIRATION OF THE REVOCATION
PERIOD, IF THE UNDERSIGNED HAS NOT PRIOR THERETO EXERCISED HIS RIGHT OF
REVOCATION (THE “EFFECTIVE DATE”).

                  Kenton K. Alder    
 
       
Date:
       
 
 
 
   

Exhibit A-5